DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (1-15) in the reply filed on 9/23/2021 is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub: 2019/0131382 A1), herein after Lu, in view of HO et al. (US PGpub: 2019/0097061 A1), herein after HO.
Regarding claim 1, Lu teaches a method, in FIG. 10A-10C (other figures are used for nomenclature purpose only, not to show a feature that is not available in same embodiment of FIG. 10A-10C) comprising: providing a structure having a substrate 
Lu, perhaps, does not explicitly teach a via structure.
However, via structure with interconnecting metallic feature is known in the industry as taught by HO in FIG. 7A where via structure which is done thru dummy gate 240A. In FIG. 7B, 240B which metal or metal oxide penetrated thru ILD 282 and other dielectric layers like spacers, liners etc. The dielectric layer 232 is subsequently removed according to some embodiments, The n-type gate structure 320a in the first active region 210a and p-type gate structure 320b in the second active region 210b are then complete in FIG. 14B
Lu’s method to modify with teachings from HO’s method such that the process improves density, processing windows, and circuit performance. Also, the layout design has a greater flexibility and provides an easier method to slightly modify Vt of the device.
Regarding claim 2, Lu teaches the method of claim 1, wherein the FE layer (420B) includes one of PZT (Pb(ZrxTii_ x)O3), SBT (SrBi2Ta2O9), BLT ((Bi,La)4Ti3O12), BIT (Bi4Ti3012), HfZrO2, HfO2, and BFO (BiFeO3) (Paragraph [0039]). 
Regarding claim 3, Lu teaches the method of claim 1, wherein the top electrode layer (530) includes one of Ru, Pt, Ta, TaN, Ti, TiO2, TiN, W, Ir, IrO2, SrRuO3, and LaNiO3 (Paragraph [0053]).
Regarding claim 4, Lu teach the method of claim 1, further comprising: forming a first dielectric layer (230 marked on FIG. 9A, 9B, but is not marked on FIG. 10A or 10B) on sidewalls of the patterned FE stack (420B and stack).
Regarding claim 5, Lu teaches the method of claim 4, wherein the first dielectric layer includes one of La2O3, Al2O3, SiOCN, SiOC, SiCN, SiO2, SiC, ZnO, ZrN, ZrAlO, Ta205, ZrO2, HfO2, Si3N4, Y203, AlON, TaCN, and SiON (Paragraph [0029]).
Regarding claim 6, Lu teaches the method of claim 1, further comprising: depositing a first dielectric layer over the patterned FE stack; and forming a conductive structure that penetrates the first dielectric layer (Paragraph [0062], [0034], functional electrode and interconnect layers are formed in the recess shown in FIG. 9C. Same 
Regarding claim 7, Lu teaches the method of claim 1, wherein the FE stack further includes a bottom electrode layer (420D) under the FE layer and wherein the patterned FE stack further includes a patterned bottom electrode under the patterned FE feature (FIG. 13).
Regarding claim 8, Lu teaches the method of claim 1, wherein the via structure includes one of Co, W, Ru, Al, Mo, Ti, TiN, TiSi, CoSi, NiSi, TaN, Ni, and TiSiN (Paragraph [0053]. the fill metal layer 550 may contain Aluminum (Al), Tungsten (W), Copper (Cu), or combinations thereof).
Regarding claim 9, Lu teach a method, comprising: providing a structure having a substrate (110), gate stacks (gate stacks are where gate electrode 200 is formed) and source/drain (S/D) features (250) over the substrate, source/drain (S/D) features (250) over the substrate, S/D contacts over the S/D features (contacts will form over the S/D feature as stated in Paragraph [0062]), one or more dielectric layers (300, 280)) over the gate stacks and the S/D contacts, and an interconnecting trench (interconnecting trench is created thru 400) penetrating the one or more dielectric layers and electrically connecting to one of the gate stacks and the S/D contacts (connects with gates and 250); orming a ferroelectric (FE) stack over the structure, wherein the FE stack (410 -540 formed the stack) includes a bottom electrode layer (420D), an FE layer (420B) over the bottom electrode layer (420D) and a top electrode layer (530) layer over the FE layer, wherein the FE stack directly contacts the via structure (the stack connects the 550 which is the gate electrodes and other metals); patterning the FE stack, resulting in 
Lu, perhaps, does not explicitly teach a via structure.
However, via structure with interconnecting metallic feature is known in the industry as taught by HO in FIG. 7A where via structure which is done thru dummy gate 240A. In FIG. 7B, 240B which metal or metal oxide penetrated thru ILD 282 and other dielectric layers like spacers, liners etc. The dielectric layer 232 is subsequently removed according to some embodiments, The n-type gate structure 320a in the first active region 210a and p-type gate structure 320b in the second active region 210b are then complete in FIG. 14B
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lu’s method to modify with teachings from HO’s method such that the process improves density, processing windows, and circuit performance. Also, the layout design has a greater flexibility and provides an easier method to slightly modify Vt of the device.
Regarding claim 10, Lu teaches the method of claim 9, wherein the FE layer (420B) includes one of PZT (Pb(ZrxTii_ x)O3), SBT (SrBi2Ta2O9), BLT ((Bi,La)4Ti3O12), BIT (Bi4Ti3012), HfZrO2, HfO2, and BFO (BiFeO3) (Paragraph [0039]).
Regarding claim 11, Lu teaches the method of claim 9, further comprising: forming a first dielectric layer (540) embedding the patterned FE stack; and forming a 
Regarding claim 12, Lu teaches the method of claim 9, wherein the one or more dielectric layers include a dielectric cap (510) that is directly on the one of the gate stacks and the S/D contacts (FIG. 10A, 10B).
Regarding claim 13, Lu teaches the method of claim 9, wherein the one or more dielectric layers include a contact etch stop layer (280) and an inter-level dielectric layer (300) over the contact etch stop layer (280).
Regarding claim 14, Lu teach teaches the method of claim 9, wherein the one or more dielectric layers include a dielectric cap that is directly on the one of the gate stacks and the S/D contacts, a contact etch stop layer (280) over the dielectric cap(510), and an inter-level dielectric layer (300) over the contact etch stop layer.
Regarding claim 15, Lu teaches the method of claim 9, wherein the patterning of the FE stack includes: forming an etch mask using photolithography (280. Paragraph [0022]. Also, known in the industry); and etching the top electrode layer, the FE layer, and the bottom electrode layer through openings in the etch mask (as in FIG. 10A, 10B).
Regarding claim 21, Lu teaches a method, comprising: providing a structure having a substrate (110), gate stacks (gate stacks are where gate electrode 200 is formed) and source/drain (S/D) features (250) over the substrate, source/drain (S/D) features (250) over the substrate, S/D contacts over the S/D features (contacts will form over the S/D feature as stated in Paragraph [0062]), one or more dielectric layers (300, 280)) over the gate stacks and the S/D contacts, and an interconnecting trench (interconnecting trench is created thru 400) penetrating the one or more dielectric layers and electrically connecting to one of the gate stacks and the S/D contacts (connects with gates and 250); forming a ferroelectric (FE) stack over the structure, wherein the FE stack (410 -540 formed the stack) includes an FE layer (420B) and a first electrode layer (530) layer over the FE layer, wherein the FE layer directly contacts the via structure; patterning the FE stack, resulting in a patterned FE stack including a patterned FE structure and a patterned first electrode over the patterned FE structure; forming a dielectric liner over sidewalls of the patterned FE stack; forming a first dielectric layer covering the patterned FE stack and the dielectric liner (420C); and forming a conductive structure (Paragraph [0062], [0034], functional electrode and interconnect layers are formed in the recess shown in FIG. 9C. Same interconnect layers are formed in FIG. 10A-10C as well) that penetrates the first dielectric layer and directly contacts the patterned first electrode.
Lu, perhaps, does not explicitly teach a via structure.
However, via structure with interconnecting metallic feature is known in the industry as taught by HO in FIG. 7A where via structure which is done thru dummy gate 240A. In FIG. 7B, 240B which metal or metal oxide penetrated thru ILD 282 and other dielectric layers like spacers, liners etc. The dielectric layer 232 is subsequently removed according to some embodiments, The n-type gate structure 320a in the first active region 210a and p-type gate structure 320b in the second active region 210b are then complete in FIG. 14B
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lu’s method to modify with teachings from HO’s method such that the process improves density, processing windows, and circuit performance. Also, the layout design has a greater flexibility and provides an easier method to slightly modify Vt of the device.
Regarding claim 22, Lu teaches the method of claim 21, wherein the dielectric liner (280) is formed with rounded top corners (FIG. 10A).
Regarding claim 23, Lu teaches the method of claim 22, wherein the patterned first electrode (530) is formed with rounded top corners (FIG. 10A).
Regarding claim 24, Lu teaches the method of claim 23, wherein the FE layer (420B) includes one of PZT (Pb(ZrxTii_ x)O3), SBT (SrBi2Ta2O9), BLT ((Bi,La)4Ti3O12), BIT (Bi4Ti3012), HfZrO2, HfO2, and BFO (BiFeO3) (Paragraph [0039])
Regarding claim 25, Lu teaches the method of claim 24, wherein the first electrode layer (530) includes one of Ru, Pt, Ta, TaN, Ti, TiO2, TiN, W, Ir, IrO2, SrRuO3, and LaNiO3 (Paragraph [0053])
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828